DETAILED ACTION
Response to Amendment
The amendment was received 9/28/20. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks, page 7:
“The Objection to Claims 1-20 
Claims 1-20 stand objected to due to minor informalities. Withdrawal of the objection is requested in view of the amendments made to the claims herein. 

The Rejection of Claim 10 Under 35 U.S.C. 112(b) 
Claim 10 stands rejected under 35 U.S.C. §112(b) as being indefinite. Withdrawal of the rejection is requested in view of the amendments made to claim 10 herein.” 

, filed 9/28/20, with respect to the objection of claims 1-20 and 35 USC 112(b) have been fully considered and are persuasive.  The claim objection of claims 1-20 and the 35 USC 112(b) rejection of claim 10 in the Office action of 6/26/20, pages 2 and 5, respectively, has been withdrawn. 










Applicant's arguments, pages 9,10, emphasis added:
“As a preliminary matter, the system in Meunier is not germane to the features of claim 1. Specifically, as noted above, Meunier is directed towards classification, whereas claim I is directed towards retrieval. While a recognition system may utilize classification and retrieval, the two concepts are distinct: classification attempts to label an image (or components in an image), while retrieval attempts to retrieve an image that is similar to a query image (or a component in the query image). The subject specification details various advantages of utilizing retrieval over classifiers in the context of recognition: classifiers are limited in the number of classes they can recognize, training a large-scale classifier is difficult, and/or updating training examples for a classifier requires updating of the classifier.1' Therefore, the system in Meunier is not germane to the subject claims.”

 filed 9/28/20 have been fully considered but they are not persuasive. In response “The question of whether a reference is analogous art is not relevant to whether that reference anticipates” via MPEP 2131.05, emphasis added:
2131.05    Nonanalogous or Disparaging Prior Art [R-08.2012]

"Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.).






 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “indexes” or “index” (verb form of “index”) and “documents separate from the image that was processed” and “retrieved…feature vector” via applicant’s remarks, 9/28/20, pages 10,11, emphasis added:
While the system in Meunier may output an index for a project document (i.e., a construction plan), the index in Meunier serves an entirely different purpose than the index recited in claim 1. In Meunier, the index indexes the construction plan itself that was processed by the system in Meunier. In claim 1, the index indexes entries for documents (i.e., the index does not index an image upon which the OCR process was performed), and these entries may be utilized to help identify products in an image. Put another way, the "output information" in Meunier would be information from the processed construction plan, whereas the set of results recited in the subject claims are related to documents separate from the image that was processed. Thus, in Meunier, information retrieved from the index would be based upon a query that includes a term (e.g., "electrical plans") expected to be included in the index, and not a feature vector as recited in claim I (which is based upon a block feature vector which is based upon a block weight and a block tri-character gram feature vector). Therefore, Meunier fails to disclose or otherwise suggest retrieving a set of results from an index, wherein the index includes entries for documents, and further wherein the set of results is retrieved based on the feature vector [which is based on a block feature vector, the block feature vector is created from a block weight and a block tri-character gram feature vector for a recognized block].

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).






Applicant's arguments, pages 10,11, emphasis added:
“While the system in Meunier may output an index for a project document (i.e., a construction plan), the index in Meunier serves an entirely different purpose than the index recited in claim 1. In Meunier, the index indexes the construction plan itself that was processed by the system in Meunier. In claim 1, the index indexes entries for documents (i.e., the index does not index an image upon which the OCR process was performed), and these entries may be utilized to help identify products in an image. Put another way, the "output information" in Meunier would be information from the processed construction plan, whereas the set of results recited in the subject claims are related to documents separate from the image that was processed. Thus, in Meunier, information retrieved from the index would be based upon a query that includes a term (e.g., "electrical plans") expected to be included in the index, and not a feature vector as recited in claim I (which is based upon a block feature vector which is based upon a block weight and a block tri-character gram feature vector). Therefore, Meunier fails to disclose or otherwise suggest retrieving a set of results from an index, wherein the index includes entries for documents, and further wherein the set of results is retrieved based on the feature vector [which is based on a block feature vector, the block feature vector is created from a block weight and a block tri-character gram feature vector for a recognized block].”

filed 9/28/20 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since Meunier discloses:












“[0011] FIG. 1 is a functional block diagram of a system for processing multi-page project documents, in accordance with one aspect of the exemplary embodiment”

“[0036] An output component 88 outputs information 90.  This may include and/or be based on the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50.  The output information 90 may be in the form of an index for the project document 12, which associates each (or at least some) of the plans with a respective plan number, title, and discipline, and or tags, such as XML tags, which identify the locations in the document plan(s) where this information is predicted to be located.”

“[0053] Project plans 52, 54, 56 are often created on Arch E1 paper (30 in.times.42 in, which is about 76 cm.times.107 cm) or Arch D paper (24 in.times.32 in, which is about 61 cm.times.81 cm).  Such plans may be authored by experts in the respective disciplines and can vary considerably in layout and style.  The plans may be generated either on paper or in electronic format, e.g., PDF.”
 x is the input graph (a set of nodes and edges), Y is the set of all possible outputs (an output is the labeling of the nodes of the graph) and f is a compatibility function that says how well a given graph labeling y fits the input graph x. The graph x is represented by node and edge feature vectors, and edge definitions (a pair of nodes).  The prediction for x is y*, the element of Y that maximizes the compatibility.  See, Andreas Mueller, Andreas Mueller, "Pystruct 0.2-What is structured learning," 2013, accessible at https://pystruct.github.io/intro.html#intro.”

“[0162] The model 42 may be learned with any suitable classifier training method, such as logistic regression, support vector machines (SVM), or the like.  In the case of logistic regression, for example, the method includes learning weights of a function which takes as input the features of a text block and outputs a score for each class of relevance (plan title and plan number).”);

“[0168] At S114 the plan title, number and discipline labels for each page of the project document are output and may be used for generating a table of contents (TOC) for the document.  Tags, such as hyperlinks may be provided to enable users to click on an entry in the TOC to be taken to the relevant page. Document searching by plan title, plan number, and/or discipline may be enabled.”

wherein “searching” is defined via Dictionary.com:
search
verb (used with object)
10	Digital Technology. to electronically retrieve data, web pages, database records, or other information from (files, databases, etc.) by typing relevant terms into a search engine or other search tool:
Most of us have searched the internet for medical advice.).










Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Accordingly, 35 USC 112(f) is NOT invoked.









The claimed “creating” (as in “creating a block weight” or “creating a set of block tri-character grams” or “creating a block tri-character gram feature vector” or “creating a block feature vector” or “creating a feature vector” in claim 1 (including claim 20), lines 5,7,9,11,13) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definitions 1-7 are equally applicable, emphasis added:
create
verb (used with object), cre·at·ed, cre·at·ing.
1	to cause to come into being, as something unique that would not naturally evolve or that is not made by ordinary processes.
2	to evolve from one's own thought or imagination, as a work of art or an invention.
3	Theater. to perform (a role) for the first time or in the first production of a play.
4	to make by investing with new rank or by designating; constitute; appoint:
to create a peer.
6	to be the cause or occasion of; give rise to:
The announcement created confusion.
7	to cause to happen; bring about; arrange, as by intention or design:
to create a revolution; to create an opportunity to ask for a raise.

	







The claimed “documents” (as in “the index includes entries for documents” in claim 1, last line) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein definition 1-4 (US) and 1-3 (UK) are equally applicable:
document
noun
1	a written or printed paper furnishing information or evidence, as a passport, deed, bill of sale, or bill of lading; a legal or official paper:
You'll need documents from your employers and your bank to prepare your income tax return.
2	any written item, as a book, article, or letter, especially of a factual or informative nature:
The leaked document proves that the management team knew about the safety issues before the product launch.
3	Digital Technology. a computer data file, especially one with formatted text:
Luckily, I saved my document right before the power went out.
4	Archaic. evidence; proof.

BRITISH DICTIONARY DEFINITIONS FOR DOCUMENT
document
noun 
1	a piece of paper, booklet, etc, providing information, esp of an official or legal nature
2	a piece of text or text and graphics stored in a computer as a file for manipulation by document processing software
3	archaic evidence; proof








The claimed “A computer storage medium” in claim 20 is interpreted in light of applicant’s disclosure, emphasis added:
EXECUTABLE INSTRUCTIONS AND MACHINE-STORAGE MEDIUM 
[00125] The various memories (i.e., 904, 906, and/or memory of the processor(s) 902) and/or storage unit 916 may store one or more sets of instructions and data structures (e.g., software) 924 embodying or utilized by any one or more of the methodologies or functions described herein. These instructions, when executed by processor(s) 902 cause various operations to implement the disclosed embodiments. 
[00126] As used herein, the terms "machine-storage medium," "device-storage medium," "computer-storage medium" mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include storage devices such as solid-state memories, and optical and magnetic media, including memory internal or external to processors. Specific examples of machine-storage media, computer-storage media and/or device-storage media include non-volatile memory, including by way of example semiconductor memory devices, e.g., erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), FPGA, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The terms machine-storage media, computer- storage media, and device-storage media specifically and unequivocally excludes carrier waves, modulated data signals, and other such transitory media, at least some of which are covered under the term "signal medium" discussed below. 

SIGNAL MEDIUM 
[00127] The term "signal medium" shall be taken to include any form of modulated data signal, carrier wave, and so forth. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a matter as to encode information in the signal. 
 
COMPUTER READABLE MEDIUM 
[00128] The terms "machine-readable medium," "computer-readable medium" and "device- readable medium" mean the same thing and may be used interchangeably in this disclosure. The terms are defined to include both machine-storage media and signal media. Thus, the terms include both storage devices/media and carrier waves/modulated data signals.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7-13,15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meunier et al. (US Patent App. Pub. No.: US 2018/0129944 A1).
Regarding claim 1, Meunier discloses a method for visual recognition, comprising: 
receiving (via the input arrow to fig. 2:S108) an output of an optical character recognition process (in fig. 2:S106:“optical character recognition (OCR)”, cited below) comprising a recognized (via said “OCR”) block (via fig. 6:60: “BLOCK OF TEXT” mapped to fig. 2:S106: “PAGE OBJECTS”), the recognized block (said fig.6:60:“BLOCK OF TEXT”) comprising a set of positional properties (that are “aligned…left to right”) and recognized text (via said “OCR” via:
[0054] Plans on paper are scanned and processed by optical character recognition (OCR).  For example, four text directions are supported to identify horizontal and vertically aligned text (left to right, right to left, top to bottom, bottom to top).  Eventually, a single digital format is used to represent a plan.  This format indicates the position of each character on the page, together with its recognition confidence and some limited typographic information.  Characters are grouped in lines.  Some or part of the OCR processing may be performed in the preprocessing step (S106).); 



block (said fig. 6:60: “BLOCK OF TEXT” via:
“[0162] The model 42 may be learned with any suitable classifier training method, such as logistic regression, support vector machines (SVM), or the like.  In the case of logistic regression, for example, the method includes learning weights of a function which takes as input the features of a text block and outputs a score for each class of relevance (plan title and plan number).”); 

















the recognized (via said “OCR”) block (said fig. 6:60: “BLOCK OF TEXT”) based on the recognized text (said via said “OCR”) for the recognized (said via said “OCR”) block (said fig. 6:60: “BLOCK OF TEXT” via:
“[0103] 2.  Feature Extraction (S202) 
 [0104] A feature vector is extracted for each node and for each edge of the 
graph 92. 
 [0105] The node feature vectors may include a set of spatial features and a set 
of textual features.  Examples of spatial features include: 
 [0106] Node location, e.g., a set of coordinates and/or width and height, such 
as: x.sub.1, y.sub.1, w, h; 
 [0107] Examples of textual features which may be used include some or all of: 
[0108] Lowercase characters are included in text; 
[0109] Lowercase characters only are used in text; 
[0110] Titlecase characters are used in text; 
[0111] Uppercase characters only are used in text; 
[0112] Alphanumeric characters are used in text; 
[0113] Alphabetical characters only are used in text; 
[0114] Digits only are used in text; 
[0115] Node text is encapsulated in brackets; 
[0116] Node text length; 
[0117] Node text orientation (four possible text directions); 
[0118] Term frequency-inverse document frequency (tf-idf) of the identified 
words computed at a page level; 
[0119] tf-idf of identified words computed at the document level; 
[0120] Inverse document frequency (idf) normalized over a range, such as [0, 1]; [0121] character n-grams. 
“[0122] For the character n-gram features, a set of n-grams is identified from similar documents, such as the document collection 72, e.g., based on tf-idf. This can be used to produce a relatively small set of n-grams, such as from 100 to 10,000 n-grams, or up to 2000 or 1000 n-grams, to be used as features.  n can be a number such as from 1-6, or at least 2.  Different sizes of n-grams can be considered.  Each feature corresponds to a respective one of the set of n-grams and may have a binary value indicating whether the n-gram is present or not, or in other embodiments, is representative of the number of that n-gram in the text block.  n-grams may also be considered at the word level rather than at the character level, although this may be less useful due to the small number of words in the text string in a given block.”); 

on the set of block tri-character grams (or said “n-grams” of said “S202”); 
creating (or cause to come into being) a block feature vector (or “y” that “is a discrete vector” “that maximizes the compatibility” via fig. 2:S204: “JOINTLY PREDICT”) for the recognized block (such as said fig. 6:60: “BLOCK OF TEXT”) from the block weight (said “text block” “learning weights”) and (via said fig. 2:S204:“JOINTLY PREDICT”) the block tri-character gram feature vector (via said “S202” that is not maximized relative to “y”) for the recognized block (said fig. 6:60: “BLOCK OF TEXT” via:
“[0149] where x is the input graph (a set of nodes and edges), Y is the set of all possible outputs (an output is the labeling of the nodes of the graph) and f is a compatibility function that says how well a given graph labeling y fits the input graph x. The graph x is represented by node and edge feature vectors, and edge definitions (a pair of nodes).  The prediction for x is y*, the element of Y that maximizes the compatibility.  See, Andreas Mueller, Andreas Mueller, "Pystruct 0.2-What is structured learning," 2013, accessible at https://pystruct.github.io/intro.html#intro.”

“[0153] Here w are parameters that are learned from data, and joint_feature is defined by the user-specified structure of the model.  PyStruct assumes that y is a discrete vector, and most models in PyStruct assume a pairwise decomposition of the energy f over entries of y, that is:…” ); 

creating a feature vector (said maximum discrete vector “ y* ” relative to all other “y” in “the set” “Y”) based on vector (said or “y” that “is a discrete vector” “that maximizes the compatibility” via fig. 2:S204: “JOINTLY PREDICT” corresponding to graph of fig. 5 that is made of vectors); and


, wherein the index (said or “output information 90 may be in the form of an index”) includes entries (such as “plan…number” in fig. 4:48: “G1.1” “an entry in the TOC to be taken to the relevant page” as shown in fig. 4) for documents (or “for processing multi-page project documents” such that fig. 1:52.54.56: “PLAN” “are…on…respective…paper or…PDF” comprised by said “TOC”, “a table of contents”), and further wherein the set (said to be output to fig. 1:24) of results (said via the arrows in fig. 1) is retrieved based on the feature vector (said maximum correlation prediction vector “ y* ” represented in fig. 1:83: “GRAPHING COMPONENT” and fig. 1:45: “PAGE LABEL PREDICTIONS” via:
“[0011] FIG. 1 is a functional block diagram of a system for processing multi-page project documents, in accordance with one aspect of the exemplary embodiment”

“[0036] An output component 88 outputs information 90.  This may include and/or be based on the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50.  The output information 90 may be in the form of an index for the project document 12, which associates each (or at least some) of the plans with a respective plan number, title, and discipline, and or tags, such as XML tags, which identify the locations in the document plan(s) where this information is predicted to be located.”

“[0053] Project plans 52, 54, 56 are often created on Arch E1 paper (30 in.times.42 in, which is about 76 cm.times.107 cm) or Arch D paper (24 in.times.32 in, which is about 61 cm.times.81 cm).  Such plans may be authored by experts in the respective disciplines and can vary considerably in layout and style.  The plans may be generated either on paper or in electronic format, e.g., PDF.”







plan title, number and discipline labels for each page of the project document are output and may be used for generating a table of contents (TOC) for the document.  Tags, such as hyperlinks may be provided to enable users to click on an entry in the TOC to be taken to the relevant page. Document searching by plan title, plan number, and/or discipline may be enabled.”

wherein “searching” is defined via Dictionary.com:
search
verb (used with object)
10	Digital Technology. to electronically retrieve data, web pages, database records, or other information from (files, databases, etc.) by typing relevant terms into a search engine or other search tool:
Most of us have searched the internet for medical advice.).
















Regarding claim 2, Meunier discloses the method of claim 1, wherein the block weight (said learning weights) comprises an aggregation (via said JOINTLY PREDICT) of subweights (said learning weights) derived from the set of (said left to right) positional properties for the recognized block (said fig. 6:60: “BLOCK OF TEXT”), the subweights (said learning weights) comprising one or more of: 
a subweight based on an estimated font size; 
a subweight based on an estimated font weight; or
a subweight (said learning weights represented in fig. 2 as S204: “JOINTLY PREDICT”) based on a location (said aligned left to right in said OCR step of fig. 2:S106) of the recognized block (said fig. 6:60: “BLOCK OF TEXT”).
Regarding claim 3, Meunier discloses the method of claim 1, wherein the block feature vector (or said discrete vector “y” represented in fig. 2 as S204: JOINTLY PREDCIT) is a vector of tri-character gram frequency-inverse document frequency (TGF- IDF) features (or “Term frequency-inverse document frequency (tf-idf)” “textual features” cited in the rejection of claim 1) based on tri-character grams (of fig. 2:S202).







Regarding claim 5, Meunier discloses the method of claim 1 wherein the block feature vector (said “y” that maximizes compatibility) for the recognized block (said fig. 6:60: “BLOCK OF TEXT”) comprises the block weight (said learning weights, “wT” in [0152]:
                
                    f
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            w
                        
                        
                            T
                        
                    
                    j
                    o
                    i
                    n
                    t
                    _
                    f
                    e
                    a
                    t
                    u
                    r
                    e
                    
                        
                            x
                            ,
                            y
                        
                    
                
            
) for the recognized block (said fig. 6:60: “BLOCK OF TEXT”) multiplied (as shown in the above equation) by each entry (said “joint_feature”) of the block tri-character gram feature vector (said fig. 2:S202: “COMPUTE FEATURE VECTORS” represented as said (x,y)).














Regarding claim 7, Meunier discloses the method of claim 1, wherein retrieving (said fig. 1:14:MEMORY) a set (being input to fig. 1:28) of results (said arrows in fig. 1) from the index (said index of fig. 1:90) based on the feature vector (represented in fig. 1 as 83,45: “PREDICTIONS”) comprises: 
calculating (via fig. 2:S110: “PREDICT PAGE LABELS”) a document retrieval score (or “confidence score”) for each entry (or “text blocks” such as said fig. 4:48: “G1.1) in the index (said index of fig. 1:90 corresponding to fig. 4:48: “G1.1” and also in fig. 4:“INDEX OF DRAWINGS…G.1 SAFETY PLAN”) based on the feature vector (said “y” represented in fig. 2 as S204: “JOINTLY PRECTICT”) and the 
“[0034] A page prediction component 85 predicts, for each plan of the project document (or for each of at least some of the plans), one or more page labels, such as a page title 46 and/or a page number 48, using the ranking model 42.  The prediction is based on the object-level class predictions 83, e.g., derived from the text of a text block on the page that is labeled with a respective class.  In one embodiment, the page prediction component 85 predicts for each page, at maximum, a single plan title 46 and a single plan number 48.  For example, the prediction component 85 computes a confidence score for text blocks with respect to the predicted page title and page number classes, and for each page of the input document, assigns a maximum of a single page title and a maximum of a single page number, based on the confidence scores.  In one embodiment, this functionality is incorporated into the graphical CRF model 40, e.g., with a potential function or logical constraints on top of the graph, to for example guarantee that at most one object per page receives a page number class label.  In this case, the confidence model can be either discarded or kept to produce a confidence measure, but is not employed to ensure at most one per page.  In other cases, enforcing a requirement that each page has no more than one page number label and no more than one title label is more readily achieved with a separate model 42.  For other object classes, such as "section title", there may be no specified limit, or a different limit, on the maximum and/or minimum number of page labels for a given page class and thus no need to provide for a one per page limit.”); 

ranking (via “the ranking model 42” cited above) the 

“[0158] S110 may include predicting, for each plan number and plan title text block identified at S108, a confidence-level with respect to the assigned class.  The confidence level may be output, to allow a user of the system to manually assess the basis of the plan title/plan number prediction.  The confidence score can also be used in an automatic manner, for ensuring a certain quality level: any label whose confidence is below a certain threshold is automatically discarded.  This is advantageous if the absence of a label is less of a problem than a wrong label.  To enforce the constraint of having at most one title and one number label per plan, a separate classifier model 42 is 
trained and its confidence scores are used for ranking the candidate plan number and plan title text blocks.  The training of the classifier 42 may be performed, for example, using logistic regression.  The classifier 42 may be a multi-class node classifier, which may be trained using some or all of the node features previously computed on the labeled training set 72 for learning the first CRF classifier 40.  For example, n-gram features are extracted from the text blocks having a class which is page title or page number.”); and 
 
selecting (or “assigns”, cited above) the set (being input to fig. 1:28) of results (said arrows in fig. 1) as (i.e., being) a subset (being input to fig. 1:28) of the candidate set (resulting in said maximum number) of results based on a selection criteria (of “at most one object per page receives a page number class label”, cited above, such as said G.1.1).
Regarding claim 8, Meunier discloses the method of claim 1, wherein the index (said “output information 90 may be in the form of an index”) is an inverted index (or said “output information 90 may be in the form of an index” based on said “Term frequency-inverse document frequency (tf-idf)”, cited in the rejection of claim 1).


Regarding claim 9, Meunier discloses the method of claim 1, further comprising: 
submitting the feature vector (said discrete vector “y” represented in fig. 2 as S204: “JOINTLY PREDICT”) to a trained machine classifier (via fig. 2:S108: “PREDICT CLASS LABELS OF PAGE OBJECTS”),
wherein retrieving (said fig. 1:14: “MEMORY”) the set (said to be output via fig. 1:24) of results (said arrows in fig. 1) from the index (as shown in fig. 4:46:“INDEX OF DRAWINGS” corresponding to said “output information 90 may be in the form of an index”) based on the feature vector (said “y”) occurs responsive to the trained machine classifier classifying (via said fig. 2:S108: “PREDICT CLASS”) the feature vector (or said discrete vector “y”) into a designated category (via said fig. 2:S108: “PREDICT CLASS”).
Regarding claim 10, Meunier discloses the method of claim 9, wherein the trained machine classifier (via fig. 2:S108: “PREDICT CLASS LABELS OF PAGE OBJECTS”) is trained (via fig. 2:S102: “TRAINED”) based on the documents (via fig. 1:72: “DOCUMENTS FOR TRAINING”) represented by the entries (fig. 4: “AA1… AA2… E1… G1.1”) in the index (fig. 4:46:“INDEX OF DRAWINGS AA1…AA2…E1…G1.1” wherein each entry is a “manually labeled…plan number” via:
[0055] The training documents 72 may be manually labeled with ground truth data, including the plan title, plan number, and plan discipline.  The labels may be at the plan level, and need not identify the actual location on the plan where the information used to generate the plan title and plan number labels occurs.  The discipline has no "physical" presence on the page.) .




Regarding claim 11, claim 11 is rejected the same as claim 1.Thus, argument presented in claim 1 is equally applicable to claim 11. Accordingly, Meunier discloses a system comprising a processor (fig. 1:32:SERVER COMPUTER) and computer executable instructions, that when executed by the processor, cause the system to perform operations comprising: 

receive (at fig. 2:S108) an output of an optical character recognition process (at fig. 2:S106 for fig. 4:46,58 and 60) comprising a recognized block (said fig. 6:60: “BLOCK OF TEXT”), the recognized block (said fig. 6:60: “BLOCK OF TEXT”) comprising a set of positional properties (as shown in fig. 7: “h” and “v”) and recognized text (said fig. 2:S106:“optical character recognition (OCR)”); 

create a block weight (said “learning weights” “wT”) from the set of positional properties (as shown in fig. 7: “h” and “v”) for block (said fig. 6:60: “BLOCK OF TEXT”); 

create (at fig. 2:S202) a set of block tri-character grams (said “n-grams”) for the recognized block (said fig. 6:60: “BLOCK OF TEXT”) based on the recognized text (said fig. 2:S106:“optical character recognition (OCR)”) for the recognized block (said fig. 6:60: “BLOCK OF TEXT”); 

create (at said fig. 2:S202: “COMPUTE FEATURE VECTORS”) a block tri-character gram feature vector based on the set of block tri-character grams (or said “n-grams”); 

create (at fig. 2:S204) a block feature vector (said maximize/optimized discrete vector “y”) for the recognized block (said fig. 6:60: “BLOCK OF TEXT”) from the block weight (said “learning weights” “wT”) and the block tri-character gram feature vector (at said fig. 2:S202: “COMPUTE FEATURE VECTORS”) for the recognized block (said fig. 6:60: “BLOCK OF TEXT”); 

create a feature vector (said optimized vector “ y* ”) based on vector (said vector “y” that is non-optimized joined with other vectors via said fig. 2: “JOINTLY PREDICT”); and

retrieve (via fig. 1:24 retrieving from fig. 1:14:MEMORY) a set (fig. 1:right-side:90: “INFORMATION”) of results (via said arrows in fig. 1) from an index (represented in fig. 1:72 and shown in fig. 4:48:“G1.1” an index for fig. 4: “G.1 SAFETY PLAN”), wherein the index (comprising said “G1.1”) includes entries (said such as “plan…number” in fig. 4:48: “G1.1” “an entry in the TOC to be taken to the relevant page” as shown in fig. 4) for documents (said or “for processing multi-page project documents” such that fig. 1:52.54.56: “PLAN” “are…on…respective…paper or…PDF” comprised by said “TOC”, “a table of contents”), and further wherein the set of results (said via said arrows in fig. 1) is retrieved and based on the (optimized) feature vector (said “y* ”).

Regarding claim 12, claim 12 is rejected the same as claim 2.Thus, argument presented in claim 2 is equally applicable to claim 12.
Regarding claim 13, claim 13 is rejected the same as claim 3.Thus, argument presented in claim 3 is equally applicable to claim 13.
Regarding claim 15, claim 15 is rejected the same as claim 5.Thus, argument presented in claim 5 is equally applicable to claim 15.
Regarding claim 17, claim 17 is rejected the same as claim 7.Thus, argument presented in claim 7 is equally applicable to claim 17.
Regarding claim 18, claim 18 is rejected the same as claim 8.Thus, argument presented in claim 8 is equally applicable to claim 18.
Regarding claim 19, claim 19 is rejected the same as claim 9.Thus, argument presented in claim 9 is equally applicable to claim 19.
Regarding claim 20, claim 20 is rejected the same as claims 1 and 11.Thus, argument presented in claims 1 and 11 is equally applicable to claim 20.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end of this Office action.
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US Patent App. Pub. No.: US 2018/0129944 A1) in view of Herz et al. (US Patent 5,754,938).




Regarding claim 4, Meunier teaches the method of claim 3, wherein each TGF-IDF feature (said “Term frequency-inverse document frequency (tf-idf)” “textual features”) for a tri-character gram (said “n-grams”) is a product of a tri-character gram frequency (said “Term frequency-inverse document frequency (tf-idf)” “textual features”) for the tri-character gram (said “n-grams”) multiplied by an inverse document frequency  (said “Term frequency-inverse document frequency (tf-idf)” “textual features”) for the tri-character gram (said “n-grams”).
Thus, Meunier does not teach “a product…multiplied by”. Accordingly, Herz teaches a (“multiplied”) product (via c.13,ll. 5-21:
“However, for lengthy textual attributes, such as the text of an entire document, the score of a word is typically defined to be not merely its term frequency, but its term frequency multiplied by the negated logarithm of the word's "global frequency," as measured with respect to the textual attribute in question.  The global frequency of a word, which effectively measures the word's uninformativeness, is a fraction between 0 and 1, defined to be the fraction of all target objects for which the textual attribute in question contains this word.  This adjusted score is often known in the art as TF/IDF 
("term frequency times inverse document frequency").  When global frequency of a word is taken into account in this way, the common, uninformative words have scores comparatively close to zero, no matter how often or rarely they appear in the text.  Thus, their rate has little influence on the object's target profile.  Alternative methods of calculating word scores include latent semantic indexing or probabilistic models.”
	
	Thus one of ordinary skill in the art of term frequency and inverse document frequency can modify Meunier’s “Term frequency-inverse document frequency (tf-idf)” “textual features” with Herz’s multiplied product and recognize that the modification is predictable or looked forward to because the multiplied product results in an “adjusted score” or an arranged or fitted properly score.
Regarding claim 14, claim 14 is rejected the same as claim 4.Thus, argument presented in claim 4 is equally applicable to claim 14.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meunier et al. (US Patent App. Pub. No.: US 2018/0129944 A1) in view of Cao et al. (US Patent App. Pub. No.: US 2019/0370387 A1).
Regarding claim 6, Meunier teaches the method of claim 1, wherein the entries (fig. 4: “INDEX…AA1…AA2…E1…G1.1”) in the index (said fig. 4: “INDEX”) comprise document feature vectors (via fig. 2: “COMPUTE FEATURE VECTORS”) based on tri-character grams (said “n-grams” in the rejection of claim 1) of a corresponding document, (from fig. 1:12 and 72) and wherein the document feature vectors (said fig. 2: “COMPUTE FEATURE VECTORS”) are normalized (via “normalized” “textual features” cited in the rejection of claim 1) by an                         
                            ∞
                        
                    -norm.
Thus, Meunier does not teach “an ∞-norm”. Accordingly, Cao teaches an                         
                            ∞
                        
                    -norm (or “infinity norm” via:
“[0060] Ambiguity clarification engine 320 then turns to optimization.  The infinity norm in Equation (1) is not convex nor differentiable, thus minimizing Equation (1) is usually difficult.  As an alternative, ambiguity clarification engine 320 approximates the infinity norm based on a maximizing term in the form of:…(5)…” 

Thus one of ordinary skill in the art of machine learning can modify Meunier’s teaching of fig. 2: “COMPUTE FEATURE VECTORS” with Cao’s teaching of the “infinity norm…Equation…(5)” and recognize that the modification is predictable or looked forward to because equation (5) is “used to improve…learning” via Cao:
“[0062] The above ambiguity clarification provided by ambiguity clarification engine 320 may then be used to improve the operations of deep-learning cognitive system 300.  A traditional deep learning network consists of a number of layers of feature extraction accomplishing a sequence of convolutions and maxpooling operations.  The final layer is usually a maximizing layer which is a generalization of the original sigmoidal layer in older neural networks.  To allow such a deep learning network to train on ambiguous labels as in the illustrative embodiments, ambiguity clarification engine 320 replaces the final layer with a full neural network that learns from ambiguous labels using Equation (2) specified previously.”.

Regarding claim 16, claim 16 is rejected the same as claim 6.Thus, argument presented in claim 6 is equally applicable to claim 16.
Suggestions
Applicant’s disclosure states, emphasis added or re-enforced:
“[0019] Embodiments disclosed herein utilize a recognition approach based on a novel layout-aware text feature to solve the aforementioned challenges. Instead of doing exact word match, the feature uses 3-letter-grams to gain robustness against spelling errors and other misrecognitions. In addition to the text content, the feature also uses the 2D layout of the OCR output. Special normalization and matching schemes are also utilized to solve the imbalanced cross-domain retrieval problem.”

wherein “layout” is defined via Dictionary.com:
layout
3	a plan or sketch, as of an advertisement or a page of a newspaper or magazine, indicating the arrangement and relationship of the parts, as of type and artwork.

Claim 1 does not claim “a novel layout-aware text feature”. Instead, claim 1, lines 13,3, respectively, “creates a feature vector based on” “positional properties” (comprising in scope the “layout”). Thus, lack of layout is an indication of obviousness in light of applicant’s disclosure. 
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Hull et al. (US Patent 8,332,401) is pertinent as teaching a “layout” “trigram” “feature”, corresponding to applicant’s above said paragraph [0019], via Hull, c.35,ll. 17-39:
“Now also referring to FIG. 22, it shows an example of how vertical layout is integrated with horizontal layout for feature extraction.  In (a), a captured image 2200 with word divisions is shown.  From the captured image 2200, horizontal and vertical "n-grams" are determined.  An "n-gram" is a sequence of n numbers each describing a quantity of some characteristic.  For example, a horizontal trigram specifies the number of characters in each word of a horizontal sequence of three words.  For example, for the captured image 2200, (b) shows horizontal trigrams: 5-8-7 (for the number of characters in each of the horizontally sequenced words "upper", "division", and "courses" in the first line of the captured image 2200); 7-3-5 (for the number of characters in each of the horizontally sequenced words "Project", "has", and "begun" in 
the second line of the captured image 2200); 3-5-3 (for the number of characters in each of the horizontally sequenced words "has", "begun", and "The" in the second line of the captured image 2200); 3-3-6 (for the number of characters in each of the horizontally sequenced words "461", "and", and "permit" in the third line of the captured image 2200); and 3-6-8 (for the number of characters in each of the horizontally sequenced words "and", "permit", and "projects" in the third line of the captured image 2200).”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                      

/ANDREW M MOYER/Primary Examiner, Art Unit 2663